Citation Nr: 1627691	
Decision Date: 07/12/16    Archive Date: 07/22/16

DOCKET NO.  08-19 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an initial disability rating in excess of 30 percent for service-connected dysthymia.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Zenzano, Counsel
INTRODUCTION

The Veteran served on active duty from June 1972 to May 1974.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

The Board previously remanded this appeal for further development in June 2010 and April 2012.

The Board notes that the Veteran has claimed entitlement to TDIU based on his service-connected dysthymia.  Such claim was initially denied in a December 2015 rating decision.  In January 2016, the Veteran expressed disagreement with this decision, see VA Form 9, dated January 2016.  Though it does not appear the Veteran used the prescribed form for initiating an appeal, the Board will take jurisdiction of the Veteran's TDIU claim per Rice v. Shinseki, 22 Vet. App. 447 (2009).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial disability rating in excess of 30 percent for service-connected dysthymia and TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

A right shoulder disorder is not shown to be causally or etiologically related to any disease, injury, or incident in service, and arthritis did not manifest within one year of the Veteran's discharge from service.


CONCLUSION OF LAW

The criteria for service connection for a right shoulder disorder have not been met.  38 U.S.C.A. §§ 1101, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

VA's notice requirements were addressed by a letter issued in October 2007, which was sent to the Veteran prior to the initial adjudication of his claim.  The letter explained the criteria for establishing service connection, the evidence he was responsible for obtaining, the evidence VA would obtain on his behalf, and the method by which VA determines disability ratings and effective dates.  

Regarding VA's duty to assist, the Board finds that all relevant facts have been properly developed and that all available evidence necessary for equitable resolution of the issues decided on appeal has been obtained.  The Veteran's service treatment records have been obtained.

Pursuant to the Board's remand directives, service personnel records, Social Security Administration records, and updated VA treatment records were obtained.  Additionally, the AOJ requested the Veteran to complete release forms to allow VA to attempt to obtain treatment from the private providers who have treated his claimed disability since service.  However, the Veteran failed to identify any such treatment providers.  The Veteran did clarify that he did not receive any treatment, other than the evaluation of record, from the private practitioner who authored the July 2007 medical opinion of record.  The Veteran was afforded a VA examination and related medical opinion with regard to his claimed disorder.   As discussed below, the Board finds that the July 2010 medical examination and related August 2014 addendum opinion are adequate for adjudicatory purposes, as they reflects that the examiner conducted a comprehensive physical examination of the Veteran and supported his medical opinion with a sufficient rationale.  Moreover, the Veteran has not alleged that the provided examination or medical opinion is inadequate.  

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim and that there was substantial compliance with the Board's prior remand directives.  Therefore, no further assistance to the Veteran with the development of evidence is required. 

II.  Legal Criteria & Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
 § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

The Veteran seeks service connection for a right shoulder disorder, which he claims is the result of an in-service head and upper body trauma he received from being struck by military police officers during an arrest, followed by three days of imprisonment. 

Service personnel records do not reflect any such disciplinary measure.  However, service treatment records document the Veteran's complaint of a right shoulder injury in May 1974, but that the Veteran had good axis movement, good range of motion and no apparent damage.  He was returned to full duty.  The remainder of the Veteran's service treatment records are silent for any right shoulder complaints.

After service, a June 2001 private treatment note reflects that the Veteran reported shoulder pain for "months."  A November 2002 private treatment record reflects the Veteran's report of experiencing shoulder pain but no corresponding diagnosis of a shoulder disorder was made.

A July 2007 private physician's letter reflects the Veteran's aforementioned reported upper body trauma during service, and based on this report, the physician opined that the Veteran's current shoulder pain was related to this in-service injury.

A December 2007 VA treatment note shows that the right shoulder was tender to palpation on anterior aspect.  A February 2008 MRI showed no evidence of full thickness rotator cuff tear; however, acromioclavicular joint degenerative changes were present.

The Veteran underwent a VA examination in July 2010, during which he was diagnosed with mild degenerative changes of the acromioclavicular joints.  Though the examiner rendered an etiological opinion regarding the Veteran's right shoulder disorder, he erroneously noted that the Veteran's service treatment records fail to reflect any complaints of shoulder pain.  Thus, the Board cannot rely on such opinion. 

In August 2014, a VA addendum opinion was obtained.  The examiner found that the Veteran's May 1974 in-service injury was acute and transitory, and had improved with conservative management, as the remainder of his service treatment records were silent for complaints, as were private records.  Additionally, VA treatment records did not show finding of shoulder pain until many years after service.  The examiner noted the Veteran's current diagnoses of shoulder impingement syndrome, subacromial bursitis and acromioclavicular degenerative joint disease, and found that such disorders were part of the normal aging process and were due to the wear-and-tear from the constant repetitive motion from working for many years post-service in an occupation requiring him to lift heavy boxes.  Accordingly, the examiner found that the Veteran's right shoulder disorder was not related to service.

After a careful review, the Board finds that service connection for the Veteran's right shoulder disorder is not warranted. 

As an initial matter, the Board notes that there is no indication that right shoulder arthritis manifested during service or during the first post-service year, or for more than three decades thereafter.  At the earliest, right shoulder arthritis was initially documented in 2008.  A chronic disease need not be diagnosed during the presumptive period under 38 C.F.R. § 3.307(c), but if not, there must then be shown by acceptable medical or lay evidence, characteristic manifestations of the disease to the required degree, followed without unreasonable time lapse by definite diagnosis.  Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991). 

Here, the Veteran has provided lay contentions to the effect of chronicity and continuity of right shoulder symptoms in and since service; however, the Board finds such statements to be not credible as they are inconsistent with the contemporaneous medical evidence.  In this regard, the Board notes that service treatment records show one-time treatment for his right shoulder, with unremarkable findings and no follow-up care.  In essence, in light of more probative and credible evidence to the contrary, in the form of in- and post-service clinical records, the Veteran's assertions regarding continuity of symptomatology are not found credible, and service connection on the basis of a "chronic" disease listed under 38 C.F.R. § 3.309(a) may not be granted.  See Walker, supra.

Furthermore, with respect to the theory of direct service incurrence, the most probative evidence of record does not establish that the Veteran currently has a right shoulder disorder that is etiologically or causally associated with service. 

In this regard, the Board notes that all of the medical opinions of record, save the August 2014 VA opinion, are inadequate to decide the claim.  In particular, the July 2007 opinion of record is not supported by a rationale and was based on a medical history supplied by the Veteran that, as previously discussed, has been determined to be not credible.  See Nieves-Rodriguez, supra; Stefl, supra; see also Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (reliance on Veteran's statement renders a medical report incredible only if the Board rejects the statement of the Veteran).  The July 2010 VA examiner, who provided a negative opinion, incorrectly stated there was no evidence of in-service treatment for the right shoulder, and thus was based on an inaccurate factual premise.  Therefore, these opinions are accorded no probative weight. 

In contrast, the Board accords great probative weight to the August 2014 VA examiner's opinion.  In this regard, the August 2014 VA examiner found that the right shoulder disorder was less likely than not incurred in or caused by service, noting that the Veteran was only seen one-time for his right shoulder during service, that such resolved without follow-up treatment, and that his current right shoulder did not manifest until several years after service.  He further noted that the Veteran's occupation, which resulted in wear-and-tear on his shoulder, in combination with his age, was the cause of his current disorder.  In reaching his conclusion, the August 2014 VA examiner considered the Veteran's lay and clinical history, to include service and post-service records and examination results, as well as on specialized clinical experience and knowledge.  Accordingly, this evidence is considered both competent and highly probative.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Therefore, Board finds no adequate basis to reject this competent medical opinion based on a lack of credibility or probative value.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Evans v. West, 12 Vet. App. 22, 26 (1998).  In addition, the Veteran has not provided any competent medical evidence or credible lay reports to rebut this opinion or otherwise diminish its probative weight.  See Wray v. Brown, 7 Vet. App. 488, 492-93 (1995). 

The Veteran is competent, even as a layperson, to describe in-service injuries and having experienced right shoulder symptoms since his discharge from service, i.e., a continuity of symptomatology, although such accounts are found to lack substantiation in this case.  38 C.F.R. § 3.303(b); see also Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006) (indicating the Board retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence, and that where lay evidence provided is credible and competent, so ultimately probative, the absence of contemporaneous medical documentation such as actual treatment records does not preclude further evaluation as to the etiology of the claimed disorder).  In this regard, the Board notes that the Veteran claimed he was injured during an in-service arrest; however, his service personnel records do not document an in-service arrest and subsequent imprisonment (although documenting another disciplinary measure in which the Veteran received a reduction in pay and rank).  Thus, the Board finds his report of such incident not credible.

Regardless, he is not capable as a layperson in offering an opinion regarding the etiology of his claimed right shoulder disorder.  In this regard, the question of causation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  The question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).

The weight of the evidence confirmed by medical findings shows that the Veteran's claimed right shoulder disorder was not present during military service, and is not shown by the probative evidence to be etiologically or causally related to his military service, or to have been manifested by arthritis to a compensable degree within one year from his service discharge. 

For the foregoing reasons, the Board finds that the service connection claim for a right shoulder disorder must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claims, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a right shoulder disorder is denied.


REMAND

Regarding the Veteran's claim of entitlement to an initial disability rating in excess of 30 percent for service-connected dysthymia, additional development is warranted.

In this regard, the Board notes that a January 2016 VA discharge note indicates that the Veteran underwent a psychiatric hospitalization from January 4, 2016, until January 29, 2016.  Records from such hospitalization are not of record and should be obtained on remand.

Furthermore, though the Veteran last underwent a VA psychiatric examination in December 2015, his recent, almost month-long psychiatric hospitalization suggests a worsening of his psychiatric health, such that a current examination is warranted.

With regard to the Veteran's claim for TDIU, the Board finds that the claim is inextricably intertwined with his claim for a higher initial disability rating for dysthymia.  As the higher initial disability rating claim needs additional development to address the current severity of his diagnosed dysthymic disorder, the Board finds that the issue of TDIU is intertwined with the higher initial disability rating as the schedular rating criteria applicable to psychiatric disabilities specifically contemplate occupational impairment.  Accordingly, the Board finds that the matter of entitlement to TDIU must be deferred until the additional development with respect to the issue of a higher initial disability rating for a psychiatric disorder is completed.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (issues are "inextricably intertwined" when a decision on one issue would have a "significant impact" on a Veteran's claim for the second issue).

Finally, as the record reflects that the Veteran receives ongoing psychiatric treatment through VA, any recent, outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA treatment records, to include records from the Veteran's psychiatric hospitalization from January 4, 2016, until January 29, 2016, and associate them with the claims file.

2.  After obtaining any outstanding records, afford the Veteran an appropriate VA in-person examination to determine the current severity of social and occupational impairment due to his service-connected dysthymia.  The examiner should take a detailed history regarding the Veteran's employment, education and vocational attainment and should specifically comment on the impact the Veteran's service-connected disability would have on his occupational functioning. 

The Veteran's file should be made available to the VA examiner for review and any opinions provided supported by an adequate rationale.

3.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


